 1

 2
                               UNITED STATES DISTRICT COURT
 3                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 4
       WELLS FARGO BANK, N.A.                       Case No. 2:18-cv-01769-BJR
 5                                 Plaintiff,
 6            v.                                    ORDER GRANTING DEFENDANT
                                                    GEORGE’S MOTION TO CHANGE CASE
 7     ANN R. GEORGE and LONNA L.                   CAPTION
       JACKSON f/k/a Lonna L. Alvarez,
 8
                                   Defendants.
 9
            THIS MATTER, having come before the Court upon Defendant George’s Motion to
10
     Change Case Caption and there being no opposition filed:
11
            UPON CONSIDERATION, the Court GRANTS Defendant George’s Motion to Change
12

13 Case Caption, and ORDERS the Clerk of the Court and the Parties to use the following caption

14 for this matter:

15

16
       ANN R. GEORGE,                                Case No. 2:18-cv-01769-BJR
17
                   Plaintiff/Crossclaim Defendant    [PLEADING TITLE]
18
              v.
19
       LONNA L. JACKSON f/k/a Lonna L.
20     Alvarez,
21
                   Defendant/Crossclaim Plaintiff
22

23          Dated this 6th day of May, 2019.
24

25                                                     A
                                                       Barbara Jacobs Rothstein
26
                                                       U.S. District Court Judge
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
